FILED
                            NOT FOR PUBLICATION                                 SEP 29 2010

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALHAJI MOHAMED TUNKARA,                          No. 08-72554

             Petitioner,                         Agency No. A095-600-343

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted September 27, 2010**
                                Seattle, Washington

Before: D.W. NELSON, SILVERMAN and IKUTA, Circuit Judges.

       Alhaji Mohamed Tunkara petitions for review of the Board of Immigration

Appeals’ decision affirming the IJ’s denial of his applications for asylum,

withholding of removal, and CAT relief. We review the BIA’s and IJ’s adverse

credibility findings and determinations of asylum eligibility for substantial

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-
evidence. See Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008). We deny

the petition.

      The record evidence would not compel a reasonable finder of fact to

overturn the adverse credibility findings here. Tunkara inconsistently described

the rebels’ motivation for their attacks on his family, an issue that went to the heart

of his asylum claim. See 8 C.F.R. § 1208.13(a), (b)(1) (stating that a petitioner

must establish that he suffered past persecution “on account of” a protected

ground). We therefore defer to the IJ’s adverse credibility finding because he

established a “legitimate, articulable basis” for questioning Tunkara’s credibility

that went to the heart of his claim. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Moreover, substantial evidence supports the IJ and BIA’s alternative

findings that even if Tunkara had been credible, he failed to establish persecution

on a protected ground. Tunkara’s testimony would have established that his family

was not politically active, and he failed to point to any actions demonstrating that

the rebels imputed a political opinion to him. See Navas v. INS, 217 F.3d 646, 659

(9th Cir. 2000). Substantial evidence also supports the BIA’s further conclusion

that country conditions in Sierra Leone had changed so that Tunkara no longer had

a well-founded fear of future persecution. See Sowe, 538 F.3d at 1286.
                                       -3-
      We decline to address Tunkara’s arguments concerning withholding of

removal and CAT relief, which he failed to raise before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION DENIED.